PD-0446-15
                                                                  COURT OF CRIMINAL APPEALS
                            PD-0446-15                                             AUSTIN, TEXAS
                                                                  Transmitted 4/21/2015 1:35:02 PM
April 22, 2015                                                     Accepted 4/22/2015 10:17:33 AM
                                                                                    ABEL ACOSTA
                                                                                            CLERK



                         PD-__________________
                        CAUSE NO. 11-13-00060-CR

          IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                           AUSTIN, TEXAS
          _________________________________________________

                  ASHLEY JACK CODY HENDERSON,
                             Appellant
                                v.
                       THE STATE OF TEXAS,
                             Appellee

          _________________________________________________

     MOTION FOR EXTENSION OF TIME WITHIN WHICH TO
  FILE APPELLANT’S PETITION FOR DISCRETIONARY REVIEW


  TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL
  APPEALS OF TEXAS:

         COMES NOW, ASHLEY JACK CODY HENDERSON, appellant,

  by and through his attorney of record and files this, his first motion for an

  extension of time within which to file appellant’s petition for discretionary

  review (PDR). In support of said motion, appellant would respectfully show

  this Honorable Court as follows:

                                       I.

         On January 16, 2013 appellant was convicted in the 39th Judicial

  District Court of Haskell County, Texas of possession of controlled

                                        1
substance in cause number 6547, said cause being styled The State of Texas

v. Ashley Jack Cody Henderson. Appellant was assessed a sentence of

sixty (60) years’ imprisonment in TDCJ and is incarcerated.

                                     II.

      The Court of Appeals for the Eleventh District at Eastland, Texas, by

opinion dated March 26, 2015, affirmed the conviction.

      This first motion for extension of time within which to file appellant’s

PDR is filed on or before the due date for the filing of said PDR pursuant to

Rules 4 and 9.2 Texas Rules of Appellate Procedure.

                                     III.

      Although counsel has made diligent effort to complete the PDR

herein, counsel has been unable to adequately research and prepare the PDR

for consideration by this Honorable Court.

      Appellant relies on the following facts as good cause for the requested

extension: The undersigned has had numerous appellate deadlines in the

Courts of Appeal for the Third and Eleventh Districts and the Court of

Criminal Appeals in the past thirty days, all of which preceded the filing

deadline herein including: The filing of a brief in Antonious Brinson v.

The State of Texas, Cause No. 03-14-00702-CR on April 6, 2015, the filing

of PDR’s in Jeremy Steadman v. The State of Texas on March 16, 2015,



                                      2
Cause No. PD-0288-15, and Allen DeLoach v. The State of Texas, Cause

No. PD-0283-15 on March 16, 2015, and the preparation of briefs in Robert

Conrad Zepeda v. The State of Texas, Cause Nos. 11-14-00254-CR and 11-

14-00255-CR presently due April 26, 2015.

      Counsel does not seek this additional time to intentionally disregard

this Honorable Court’s docket and scheduling order, but the effective

preparation of the PDR in this matter has been impossible due to the reasons

stated above and because of which Counsel seeks an additional thirty (30)

days within which to file appellant’s petition for discretionary review.

      WHEREFORE, appellant prays that the Honorable Justices of this

Court would, in all things, grant this first motion for extension of time

within which to file appellant’s petition for discretionary review and would

extend the deadline in this cause to May 28, 2015.

                                       Respectively submitted,

                                       COPELAND LAW FIRM
                                       P.O. Box 399
                                       Cedar Park, TX 78613
                                       Phone: 512.897.8196
                                       Fax: 512.215.8114
                                       Email: tcopeland14@yahoo.com

                                       By: /s/ Tim Copeland
                                             Tim Copeland
                                             State Bar No. 04801500
                                             Attorney for Appellant



                                       3
                    CERTIFICATE OF SERVICE
                AND OF COMPLIANCE WITH RULE 9

       This is to certify that on April 21, 2015, a true and correct copy of the
above and foregoing document was served on Michael Fouts, District
Attorney of Haskell County, P.O. Box 193, Haskell, Texas 79521 and the
State Prosecuting Attorney, PO Box 12405, Capital Station, Austin, Texas
78711 in accordance with the Texas Rules of Appellate Procedure and,
further, that this motion is in compliance with Rule 9 of the Texas Rules of
Appellate Procedure and that portion which must be included under Rule
9.4(i)(1) contains 608 words.

.

                                        /s/ Tim Copeland
                                            Tim Copeland




                                       4